Reasons for Allowance
Claims 1-21 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:  “…a dry compartment (212) separate from the wet compartment (211) and sealed from water intrusion through a wall of the housing body (210); and a housing cover (220) removably securable to the housing body (210), the dry compartment (212) and the housing cover (220) being sized to receive and enclose electrical components of the monitoring device (240, 260, 280)…”
(Claims 2-10 and 21 are dependent on claim 1.)

With respect to independent claim 11, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter (which was also indicted in prior Office action):  “…a housing cover (220); and a cover fastener (290) securing the housing cover (220) to the housing body…”
(Claims 12-20 are dependent on claim 1.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Note:  Similar to discussions presented in the prior Office action, the cited references Norton and Pinney et al., in combination, are regarded as prior art closest to the subject matters of claims 1 and 11.  However, neither of them discloses to allowable subject matter.  In particular, Pinney et al. appears to teach the housing body 52 totally enclosing all the device electronic components, e.g., the controller 70, communications device 74/75, battery 77, etc., which all appear unserviceable/unreplaceable (Col. 5, lines 62-64: “In one example, the power supply 73 in a battery 77 that contains enough electrical power to power the detector 50 for at least ten years under normal operation”).  Therefore, Pinney et al. appears to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 5:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        October 13, 2021